UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission File No. 333-142105 CONSOLIDATION SERVICES, INC. (Name of small business issuer as specified in its charter) Delaware 20-8317863 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2300 West Sahara Drive, Las Vegas, NV89102 (Address of principal executive offices) (702) 949-9449 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).The registrant has not yet transitioned into this requirement.Yes []No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non–Accelerated filer [] Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atMay 12, 2011 Common stock, $0.001 par value CONSOLIDATION SERVICES, INC. INDEX TO FORM 10-Q FILING TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item1. Unaudited Consolidated Financial Statements Consolidated Balance Sheets (Unaudited) 1 Consolidated Statements ofOperations (Unaudited) 2 Consolidated Statements of Cash Flows(Unaudited) 3 Notes to Consolidated Financial Statements(Unaudited) 4 Item2. Management Discussion and Analysis of Financial Condition and Results of Operations 10 Item3 Quantitative and Qualitative Disclosures About Market Risk 13 Item4. Controls and Procedures 13 PART II - OTHER INFORMATION Item1. Legal Proceedings 14 Item1A. Risk Factors 14 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item3. Defaults Upon Senior Securities 14 Item4. Removed and Reserved 14 Item5 Other information 14 Item6. Exhibits 14 CERTIFICATIONS Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act Certification of Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act ii PART I FINANCIAL INFORMATION Item 1.Financial Statements CONSOLIDATION SERVICES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS: CURRENT ASSETS Cash $ $ Accounts receivable - oil and gas Total current assets PROPERTY AND EQUIPMENT Oil and gas properties, net,including $1,199,286 of unproved property costs using the successful efforts method of accounting Support equipment, net TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable Accounts payable - related party - Advance from related party Total current liabilities Asset retirement obligations TOTAL LIABILITIES CONTINGENCIES AND COMMITMENTS - - STOCKHOLDERS' EQUITY: Common stock, $.001 par value, 200,000,000 shares authorized; 42,943,669 and 42,309,053 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 CONSOLDATION SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended, March 31, March 31, OIL AND GAS REVENUES $ $
